ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	2.	Claims 1-20
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Edward J. Stemberger on December 17th 2021.
The application has been amended as follows: 
-- 1.	A system for forming and sealing a filter material into a capsule, the system comprising:
a filter forming station having at least one mandrel for forming a filter preform having a desired size and shape;
a capsule holder for holding a body of a capsule in a position for receiving said mandrel with said filter preform; and
a filter sealing station including a sealer for sealing said filter preform to said body at a desired location within the interior surface of said body,
-prior to 
5.	A system as claimed in claim 1 wherein said capsule holder is adapted to hold said body of said capsule in a downward facing orientation for receiving said mandrel with said filter preform where said mandrel is disposed in an upward facing orientation.
16.	A process for forming and sealing a filter material into a capsule, the process comprising the steps of:
forming a filter preform having a desired size and shape on a mandrel of a filter station of a system from a desired filter material;
positioning a body of a capsule in a position for receiving said mandrel with said filter preform, said mandrel being adapted to hold said filter preform at a desired position prior to 
sealing, in a filter sealing station of the system, said filter preform at a desired location to an interior surface of said body. –
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Hansen et al. (US 9,963,256; “Hansen”).
Hansen discloses all of the claimed subject matter, including a mandrel (60) being adapted to hold said filter preform (8) at a desired position during placement (Figs. 2-3) and sealing within the body (2; col. 7 ll. 12-16).
Hansen fails to disclose “wherein said mandrel is adapted to hold said filter preform at a desired position -prior to placement and sealing within said body.”
Regarding claim 16, the most relevant prior art is Hansen et al. (US 9,963,256; “Hansen”).
Hansen discloses all of the claimed subject matter, including a mandrel (60) being adapted to hold said filter preform (8) at a desired position during placement (Figs. 2-3) and sealing within the body (2; col. 7 ll. 12-16).
Hansen fails to disclose “wherein said mandrel is adapted to hold said filter preform at a desired position -prior to placement and sealing within said body.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731